PD-0877-15
                                 PD-0877-15               COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                          Transmitted 7/14/2015 4:32:19 PM
                                                            Accepted 7/15/2015 4:46:36 PM
                                                                            ABEL ACOSTA
                                   NO.
                                                                                    CLERK



                     COURT OF CRIMINALS APPEALS
                                        AUSTIN



EX PARTE JOSE RICKY ESPINOZA




                    APPELLANT'S FIRST UNOPPOSED
           MOTION TO EXTEND TIME TO FILE PETITION


       Now comes Jose Ricky Espinoza, appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to

file a Petition for Discretionary Review. This motion is made according

to Rules 38.6 and 10.5(b) of the Texas Rules of Appellate Procedure and

for good cause appellant shows the Court the following:

                                          I.


       The Appellant is not currently incarcerated.



                                          11.


       This case is on appeal from the Parker County Court which denied

Appellant habeas relief on April 30, 2015.


Appellant's First Motionfor Extension                                      1
                                                          July 15, 2015
                                         III.


       This case was styled "Ex Parte Angel Ricky Espinoza A/K/A Jose

Ricky Angel Espinoza" in the Second Court of Appeals, Appellate Cause

No. 02-15-00074-CR.


       Judgment was issued in this matter without briefing on April 30,

2015 after the case was immediately set for review by a panel of the

appellate court. Appellant's Motion for Rehearing was filed May 28 and

disposed of on June 18, 2015. Appellant's deadline to file a Petition for

Discretionary review is July 20, 2015.




                                         IV.


       Appellant requests a thirty (30) day extension to file his petition.

This will extend the filing date until Wednesday, August 19, 2015.




                                         V.


       Appellant relies on the following facts as good cause for the

requested extension;

       Counsel for Appellant is slated for trial Monday July 20 in the


Appellant's First Motion for Extension                                    2
matter of The State of Texas v. Steven Francisco Webb in the

District Court. Additionally, counsel is set for trial in the matter of The

State of Texas v. Zachariah Browning in the Stephens County Court on

August 10. Counsel ha^ two other pending appellate matters; Whitney

Rogers v. The State of Texas. Notice has been filed in the Second Court

of Appeals.       Additionally, counsel represents Steve Mosher on his

Petition for Mandamus of the 89^1^ District Court which will imminently

be filed with the Second Court of Appeals.

       Counsel for Appellant has three contested matters set for final

pretrial hearings and which will result in cases being set on the trial

docket:    The State of Texas v. Melanie Albright is set in the County

Court of Young County on July 24 and trial on August 26. The State of

Texas v. Derrill Dorsey and The State of Texas v. Tracshawn Davis are

set for pretrial on July 16 in the 89^^ District Court.

       Additionally, counsel for Appellant has a case load of dozens of

active, pending cases, both felony and misdemeanor and is scheduled to

be in one of the five courts of Wichita County as well as county and

district courts in over a dozen counties in which he must appear

throughout the remainder of this month and August.
Appellant's First Motionfor Extension                                3
                                        VI.


       No previous requests for extension of time to file have been sought

or granted.



                             PRAYER FOR RELIEF


       WHEREFORE, PREMISES CONSIDERED, Appellant makes

this prayer for extension that the Court grant a thirty (30) day

extension of time until August 19, 2015, and avers that this request is

not done merely for delay, but that justice may be done and, toward

that end, that an informed and concise petition may be filed with this

Court.


                                         Respectfully, submitted,

                                         Todd Greenwood
                                         Attorney at Law
                                         900 Eighth Street
                                         Suite 716
                                         Wichita Falls, Texas 76301
                                         Tel./Fax: (940) 689-0707



                                          /s] Todd Greenwood
                                         Todd Greenwood
                                         State Bar No. 24048111




Appellant's First Motionfor Extension
                     CERTIFICATE OF CONFERENCE


      Prior to the filing of this motion, I made several attempts to confer
with Natalie Barrett, the Parker County Assistant Attorney assigned to
this case. I emailed this request to her office and received no objection
to the extension.



                                         /s] Todd Greenwood
                                        Todd Greenwood



                         CERTIFICATE OF SERVICE


     I hereby certify that the above and foregoing was emailed to the
Parker County Attorney's Office, 1112 Santa Fe Drive, Weatherford,
Texas 76087 on the 13^^ of July 2015 and to the State Prosecuting
Attorney at P.O. Box 13046, Austin, Texas 78711-3046.

                                         /s1 Todd Greenwood
                                        Todd Greenwood




Appellant's First Motionfor Extension